[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


EXHIBIT 10.1




CODEXIS, INC., A DELAWARE CORPORATION


WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

LOAN AND SECURITY AGREEMENT






1
BOS 48349558v4
BOS 48349558v8
US-DOCS\90021610.6
BOS 48349558v10


US-DOCS\90021610.9
BOS 48349558v13


US-DOCS\91983530.2

--------------------------------------------------------------------------------


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








This LOAN AND SECURITY AGREEMENT is entered into as of June 30, 2017 (the
“Closing Date”), by and between WESTERN ALLIANCE BANK, an Arizona corporation
(“Bank”) and CODEXIS, INC., a Delaware corporation (“Borrower”).
RECITALS
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
AGREEMENT
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and, where the context so requires,
each of such Person’s senior executive officers and directors.
“Amortization Date” is (i) February 1, 2019, if the Licensing Event does not
occur, and (ii) the August 1, 2019, if the Licensing Event occurs.
“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.
“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti‑Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.
“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
“Borrowing Base Certificate” is that certain form attached hereto as Exhibit C.


1





--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
“Closing Date” is defined in the preamble hereto.
“Code” means the California Uniform Commercial Code.
“Collateral” means the property described on Exhibit A attached hereto.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof.
“Credit Extension” means any Term Loan, any Revolving Advance or any other
extension of credit by Bank for the benefit of Borrower hereunder.
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
“Designated Deposit Account” means Borrower’s primary depository or operating
account with Bank.
“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.
“Draw Period” is the period commencing on the Closing Date and ending on the
earlier of (i) June 30, 2018 and (ii) the occurrence of an Event of Default.


2



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.










“Effective Interest Rate” is:
(a)     with respect to the Term Loans, the per annum rate of interest (based on
a year of three hundred sixty (360) days) equal to the sum of (i) Index Rate on
the last Business Day of the month that immediately precedes the month in which
the interest will accrue, plus (ii) Three and Sixty Hundredths percent (3.60%);
and
(b)    with respect to the Revolving Advances, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of (i)
five percent (5.00%) and (ii) the sum of (A) Index Rate on the last Business Day
of the month that immediately precedes the month in which the interest will
accrue, plus (B) one percent (1.00%).
“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrower in accordance with
the provisions hereof. Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:
(a)    Accounts that the account debtor has failed to pay within ninety (90)
days ([***] ([***]) days with respect to [***]) of invoice date;
(b)    Accounts with respect to an account debtor, thirty-five percent (35%) of
whose Accounts the account debtor has failed to pay within ninety (90) days
([***] ([***]) days with respect to [***]) of invoice date;
(c)    Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;
(d)    Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional, but in
each case only to the extent of such condition;
(e)    Prebillings, prepaid deposits, retention billings, or progress billings
(but only to the extent of such prepayment or retention);
(f)    Accounts with respect to which the account debtor is an Affiliate of
Borrower;
(g)    Accounts with respect to which the account debtor does not have its
principal place of business in the United States or Canada (other than such
account debtors as are approved by Bank in its reasonable discretion);
(h)    Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States;
(i)    Accounts with respect to which Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to Borrower or for
deposits or other property of the account debtor held by Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;
(j)    Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed [***] percent ([***]%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
(k)    Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but


3



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








only to the extent of the amount subject to such dispute or claim), or is
subject to any Insolvency Proceeding, or becomes insolvent, or goes out of
business; and
(l)    Accounts the collection of which Bank reasonably determines to be
doubtful.
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“Event of Default” has the meaning assigned in Article 8.
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) with respect to a
Term Loan due on the earliest to occur of (a) the Maturity Date, or (b) the
acceleration of such Term Loan, or (c) the prepayment of such Term Loan pursuant
to Section 2.2(d) or (e), equal to the original principal amount of such Term
Loan funded multiplied by the Final Payment Percentage, payable to Bank.
“Final Payment Percentage” is five and one half percent (5.50%).
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state thereof or the District of Columbia.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
“GAAP” means generally accepted accounting principles as in effect from time to
time.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
“Index Rate” means (i) with respect to the Term Loans, the thirty (30) day U.S.
LIBOR rate reported in the Wall Street Journal and (ii) with respect to the
Revolving Advances, the Prime Rate published in the Money Rates section of the
Western Edition of The Wall Street Journal.
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon


4



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Borrower’s Books relating to any of the
foregoing.
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
“Licensing Event” means the entrance into a licensing, commercialization,
corporate collaboration or similar monetization agreement entered into by
Borrower or any of its Subsidiaries, on or before January 15, 2019, pursuant to
which Borrower must receive an upfront and/or milestone cash payments in the
aggregate amount of at least Six Million Dollars ($6,000,000.00) on or before
January 15, 2019, and which agreement must be in such form and substance as is
reasonably satisfactory to the Bank.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan Documents” means, collectively, this Agreement, any note or notes
(including the Secured Promissory Notes) executed by Borrower in connection with
this Agreement, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.
“Maturity Date” is July 1, 2021.
“[***]” means [***] and its Affiliates.
“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.
“Obligations” means all debt, principal, interest, the Prepayment Fee, the Final
Payment, the Revolving Facility Termination Fee, Bank Expenses and other amounts
owed to Bank by Borrower pursuant to this Agreement or any other Loan Document
or agreement (other than any warrant or equity instruments), whether absolute or
contingent, due or to become due, now existing or hereafter arising, including
any interest that accrues after the commencement of an Insolvency Proceeding and
including any debt, liability, or obligation owing from Borrower to others that
Bank may have obtained by assignment or otherwise (other than any warrant or
equity instruments),
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Burn” means, with respect to Borrower and its consolidated
Subsidiaries, as of any date of determination, an amount equal to (i) the sum of
(A) net income (loss) under GAAP of Borrower and its consolidated Subsidiaries
for the immediately preceding six (6) month period, less (B) (1) income taxes
paid or accrued, (2) non-financed capital expenditures, (3) cash interest
payments, (4) dividends or distributions paid to the extent permitted to be paid
hereunder, and (5) payments under licenses permitted hereunder, in each case
paid by Borrower or any of its consolidated Subsidiaries during the immediately
preceding six (6) month period, divided by (ii) six (6), plus the average
monthly principal due and payable on interest-bearing liabilities in the
immediately succeeding three (3) month period.


5



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” means the first (1st) calendar day of each calendar month.
“Perfection Certificate” has the meaning assigned in Section 3.1.
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
“Permitted Indebtedness” means:
(a)    Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;
(b)    Indebtedness existing on the Closing Date and disclosed in the Perfection
Certificate on the Closing Date;
(c)    Indebtedness secured by a lien described in clause (c) of the defined
term “Permitted Liens,” provided (i) such Indebtedness does not exceed the
lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $[***] in the aggregate
at any given time;
(d)    Subordinated Debt;
(e)    Unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(a)    intercompany Indebtedness constituting Permitted Investments;
(b)    Indebtedness under corporate credit cards used in the ordinary course of
business in an aggregate amount not to exceed [***] Dollars ($[***]) at any
given time;
(c)    letters of credit in the ordinary course of business in connection with
the leasing of real property in an aggregate amount not to exceed [***] Dollars
($[***]);
(d)    Indebtedness (in the aggregate outstanding amount of not greater than
[***] Dollars ($[***]) at any given time) consisting of the financing of
insurance premiums in the ordinary course of business;
(e)    additional unsecured Indebtedness not to exceed [***] dollars ($[***]) in
the aggregate at any time; and
(f)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (j) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower, or its Subsidiary, as the case
may be.
“Permitted Investment” means:
(a)    Investments existing on the Closing Date disclosed in the Perfection
Certificate;


6



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








(b)    (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank and
(iv) Bank’s money market accounts;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit accounts in which Bank has a perfected
security interest (unless such perfected security interest is not required by
this Agreement and such deposit accounts are otherwise maintained in accordance
with the applicable provisions of this Agreement);
(e)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee equity
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed in the aggregate for (i) and (ii) [***] Dollars ($[***]) in any fiscal
year;
(f)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(g)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (g) shall not
apply to Investments of Borrower in any Subsidiary;
(h)    Investments in joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of Permitted Licenses, the development
of technology or the providing of technical support; provided that the cash
investments in all such joint ventures and strategic alliances shall not exceed
[***] Dollars ($[***]) in the aggregate per fiscal year;
(i)    Investments by Borrower in any domestic U.S. Subsidiaries so long as such
Subsidiary has become a co-borrower of the Obligations or a guarantor;
(j)    Investments by Borrower in any Foreign Subsidiary not to exceed [***]
Dollars ($[***]) (or equivalent) in the aggregate in any fiscal year; and
(k)    Investments constituting of Transfers permitted by Section 7.1.
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
ordinary course of business, provided, that, with respect to each such license
described in clause (B), (i) no Event of Default has occurred or is continuing
at the time of such license; (ii) the license constitutes an arms length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property; (iii) in the case of any exclusive license, (x) Borrower delivers
prompt written notice to the Bank upon consummation of such exclusive license,
(y) any such license could not result in a legal transfer of title of the
licensed property but may be exclusive in respects other than territory and may
be exclusive as to territory only as to discrete geographical areas outside of
the United States or (z) if such license is granted for a limited field of use
in the ordinary course of Borrower’s business and all such licenses, when taken
together, shall not exclusively license all or substantially all of the
Borrower's Intellectual Property, then globally; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to an
account maintained with the Bank.


7



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








“Permitted Liens” means the following:
(a)    Any Liens existing on the Closing Date and disclosed in the Perfection
Certificate on the Closing Date or arising under this Agreement or the other
Loan Documents;
(b)    Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings;
(c)    Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;
(d)    Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses (a)
through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase;
(e)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed [***] Dollars ($[***]), and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(f)    Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;
(i)    Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Borrower is permitted under the terms of this Agreement to
maintain such accounts and Bank has a perfected security interest in the amounts
held in such deposit and/or securities accounts (unless such perfected security
interest is not required by this Agreement);
(j)    Liens on insurance proceeds in favor of insurance companies granted
solely to secure Indebtedness described in clause (i) of the definition of
“Permitted Indebtedness”;
(k)    banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with this Agreement;
(l)    Liens consisting of Permitted Licenses;
(m)    (1) Liens securing reimbursement obligations in connection with letters
of credit permitted under clause (i) of the definition of “Permitted
Indebtedness”, or (2) certificates of deposit and/or cash


8



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








collateral accounts serving as collateral in connection with corporate credit
cards permitted under clause (h) of the definition of “Permitted Indebtedness”;
and
(n)    Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses (a)
through (m) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to Bank in amount equal to:-
(i)    for a prepayment made on or after the Funding Date of the first Term Loan
made hereunder through and including the first anniversary of the Funding Date
of the first Term Loan made hereunder, two percent (2.00%) of the principal
amount of such Term Loan prepaid; and
(ii)    for a prepayment made after the first anniversary of the Funding Date of
the first Term Loan made hereunder and prior to the Maturity Date, one percent
(1.00%) of the principal amount of such Term Loan prepaid.
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.
“Revolving Advance” or “Revolving Advances” means an advance (or advances) by
Bank to Borrower under the Revolving Facility.
“Revolving Facility” means the facility under which Borrower may request Bank to
issue Revolving Advances, as specified in Section 2.3(a) hereof.
“Revolving Facility Termination Fee” is an additional fee payable by Borrower to
Bank, upon the election by Borrower to terminate the Revolving Facility, in
amount equal to:
(i)    for a termination on or before the first anniversary of the Closing Date,
three percent (3.00%) of the Revolving Line;
(i)    a termination after the first anniversary of the Closing Date and on or
before the second anniversary of the Closing Date, two percent (2.00%) of the
Revolving Line; and
(ii)    a termination after the second anniversary of the Closing Date and on or
before the third anniversary of the Closing Date, one percent (1.00%) of the
Revolving Line.
“Revolving Line” means a credit extension of up to Five Million Dollars
($5,000,000).
“Revolving Loan Request” is the form attached hereto as Exhibit B-2.
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
“Secured Promissory Note” is defined in Section 2.8.
“Secured Promissory Note Record” is a record maintained by the Bank with respect
to the outstanding Obligations owed by Borrower to the Bank and credits made
thereto.


9



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








“Shares” is (i) one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or any Subsidiary of Borrower, in any direct or indirect domestic Subsidiary;
and (ii) sixty‑five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or any
Subsidiary of Borrower, in any direct or indirect Foreign Subsidiary.
“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank), pursuant to a subordination agreement in
form and substance satisfactory to Bank.
“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.
“Term Loan” is defined in Section 2.2(a) hereof.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.
2.    LOAN AND TERMS OF PAYMENT.
2.1    Credit Extensions. Borrower promises to pay to the order of Bank, in
lawful money of the United States of America, the aggregate unpaid principal
amount of all Credit Extensions made by Bank to Borrower hereunder. Borrower
shall also pay interest on the unpaid principal amount of such Credit Extensions
at rates in accordance with the terms hereof.
2.2    Term Loan.
(a)    Availability. Subject to the terms and conditions of this Agreement,
during the Draw Period, Bank shall make Term Loans to Borrower at its election,
in one or more Credit Extensions, in the aggregate amount of Ten Million Dollars
($10,000,000) (such term loans are hereinafter referred to singly as a “Term
Loan”, and collectively as the “Term Loans”). No Credit Extension shall be made
in an amount of less than [***] Dollars ($[***]). After repayment of Term Loans,
the Term Loans may not be re-borrowed and no further Term Loans shall be made
hereunder.
(b)    Procedures for Borrowing. Whenever Borrower desires a Term Loan, other
than the Term Loan made on the Closing Date, Borrower will notify Bank no later
than 3:00 p.m. Pacific time, three (3) Business Days prior to the date the Term
Loan is to be made. Each such notification shall be made (i) by telephone or
in-person followed by written confirmation from Borrower within twenty-four
(24) hours, (ii) by electronic mail or facsimile transmission, or (iii) by
delivering to Bank a Loan Payment/Advance Request Form in substantially the form
of Exhibit B-3 attached hereto. Notwithstanding the foregoing, in addition to
any other requirements for borrowing a Term Loan, the Borrower must deliver to
the Bank a Disbursement Letter and in the substantially the form of Exhibit B-1
attached hereto and a Loan Payment/Advance Request Form in substantially the
form of Exhibit B-3 attached hereto, each dated as of the Funding Date of such
term Loan. Bank shall be entitled to rely on any notice given by a person who
Bank reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance. Bank will credit the amount of Term Loan
made under this Section 2.2(b) to Borrower’s deposit account maintained with the
Bank as directed by Borrower in any Loan Payment/Advance Request.


10



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








(c)    Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date of such Term Loan. Borrower agrees to pay, on the Funding Date
of each Term Loan, any initial partial monthly interest payment otherwise due
for the period between the Funding Date of such Term Loan and the first Payment
Date thereof. Commencing on the Amortization Date for the Term Loans, and
continuing on the Payment Date of each month thereafter, Borrower shall make
equal monthly payments of principal, together with applicable interest, in
arrears, as calculated by Bank (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of the Term Loans outstanding,
(2) the effective rate of interest, as determined under Section 2.4(a), and (3)
a repayment schedule equal to (A) thirty (30) months, if the Licensing Event
does not occur, or (B) twenty-four (24) months, if the Licensing Event occurs.
All unpaid principal and accrued and unpaid interest is due and payable in full
on the Maturity Date with respect to the Term Loans. The Term Loans may only be
prepaid in accordance with Sections 2.2(c) and 2.2(d).
(d)    Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Bank, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due
and payable, including Bank’s Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay Bank the Final Payment in respect of the Term Loan(s).
(e)    Permitted Prepayment of Term Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by Bank under this
Agreement, provided Borrower (i) provides written notice to Bank of its election
to prepay the Term Loans at least five (5) Business Days prior to such
prepayment, and (ii) pays to the Bank on the date of such prepayment an amount
equal to the sum of (A) all outstanding principal of the Term Loans plus accrued
and unpaid interest thereon through the prepayment date, (B) the Final Payment,
(C) the Prepayment Fee, plus (D) all other Obligations that are due and payable
(other than strictly with respect to the Revolving Facility unless the Revolving
Facility is also being simultaneously terminated), including Bank’s Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding anything herein to the contrary, no Prepayment Fee shall be due
under this Section 2.2(e) if the Borrower is prepaying the Term Loans pursuant
to a refinancing by the Bank of not less than aggregate principal amount of the
Term Loans then outstanding; provided, further, that nothing herein is meant to
be construed as an obligation for the Bank to refinance any portion of any of
the Loans made hereunder.
2.3    Revolving Advances.
(a)    Availability. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Revolving Advances in an aggregate outstanding
amount not to exceed the lesser of (i) the Revolving Line or (ii) the Borrowing
Base. Subject to the terms and conditions of this Agreement, amounts borrowed
pursuant to this Section 2.3(a) may be repaid and reborrowed at any time prior
to the Maturity Date, at which time all Advances under this Section 2.3(a) shall
be immediately due and payable. Borrower may prepay any Revolving Advances
without penalty or premium.
(b)    Borrowing Procedure. Whenever Borrower desires a Revolving Advance,
Borrower will notify Bank no later than 3:00 p.m. Pacific time, one (1) Business
Day prior to the Business Day that the Revolving Advance is to be made. Each
such notification shall be made (i) by telephone or in-person followed by
written confirmation from Borrower within twenty four (24) hours, (ii) by
electronic mail or facsimile transmission, or (iii) by delivering to Bank a Loan
Payment/Advance Request Form in substantially the form of Exhibit B-3 attached
hereto. Notwithstanding the foregoing, in addition to any other requirements for
borrowing a Revolving Advance, the Borrower must deliver to the Bank a Revolving
Loan Request in substantially the form of Exhibit B-2 attached hereto and a Loan
Payment/Advance Request Form in substantially the form of Exhibit B-3 attached
hereto, each dated as of the Funding Date of such Revolving Advance. Each such
Revolving Loan Request will be effective upon receipt by the Bank, will be
irrevocable, and must specify the date and amount of borrowing. Bank is
authorized to make Revolving Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a


11



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








Responsible Officer, or without instructions if in Bank’s discretion such
Revolving Advances are necessary to meet Obligations which have become due and
remain unpaid. Bank shall be entitled to rely on any notice given by a person
who Bank reasonably believes to be a Responsible Officer or a designee thereof,
and Borrower shall indemnify and hold Bank harmless for any damages or loss
suffered by Bank as a result of such reliance. Bank will credit the amount of
Revolving Advances made under this Section 2.3(b) to Borrower’s deposit account
maintained with the Bank at Borrower’s direction.
(c)    Termination; Repayment. The Revolving Facility terminates on the earliest
of (i) Maturity Date, (ii) on such date when Borrower elects in writing to
terminate the Revolving Facility (provided, however, Borrower must have notified
the Bank at least five (5) Business Days in advance of such election becoming
effective), or (iii) the date when the Obligations related to the Revolving
Facility are accelerated following the occurrence and continuance of an Event of
Default. Upon the termination of the Revolving Facility, the outstanding
aggregate principal amount of all Revolving Advances, the unpaid interest
thereon, and all other Obligations related to the Revolving Facility shall be
immediately due and payable. Furthermore, in the event of Borrower’s election to
terminate the Revolving Facility (other than on the Maturity Date), the
Revolving Facility Termination Fee shall also become immediately due and payable
unless the Borrower is simultaneously with such termination transferring the
Revolving Facility to another division of the Bank, or replacing the Revolving
Facility with another revolving credit facility with substantially equivalent
terms with the Bank or another division of the Bank.
(d)    Overadvances. If, at any time, the outstanding aggregate principal amount
of all of the Revolving Advances exceeds the lesser of (i) the Revolving Line or
(ii) the Borrowing Base, Borrower shall promptly (and no later than the end of
the immediately following Business Day) pay to the Bank, in cash, the amount of
such excess.
2.4    Interest Rate, Payments, and Calculations.
(a)    Interest Rate. Except as set forth in Section 2.4(b) below, the principal
amount outstanding of each Credit Extension made hereunder shall accrue
interest, at a floating per annum rate equal to the Effective Interest Rate.
(b)    Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law, not in any
case to be less than $25.00. All Obligations shall bear interest from and after
the occurrence and during the continuance of an Event of Default, at a rate
equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.
(c)    Payments. Interest hereunder shall be due and payable on the first
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments or any other
amounts Borrower owes to Bank under the Loan Documents when due against (and
deduct from) any of Borrower’s deposit accounts or against the Revolving Line,
in which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder. All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.
(d)    Computation. In the event the Index Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, as set forth in the definition of “Effective Interest Rate.” All
interest chargeable under the Loan Documents shall be computed on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed.
2.5    Crediting Payments. Prior to the occurrence and continuation of an Event
of Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence and during the continuation of an Event of Default, the receipt by
Bank of any wire transfer of funds, check, or other item of payment shall be
immediately applied to conditionally reduce Obligations,


12



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








but shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 2:00 p.m. Pacific time shall be deemed to have been received by Bank as of
the opening of business on the immediately following Business Day. Whenever any
payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.
2.6    Fees. Borrower shall pay to Bank the following:
(a)    Loan Fees. (i) A fully earned and non-refundable fee with respect to the
Term Loans equal to Fifty Thousand Dollars ($50,000) which was received by the
Bank on June 8, 2017; and (ii) a fully earned and non-refundable fee with
respect to the Revolving Facility equal to Seventeen Thousand Five Hundred
Dollars ($17,500.00) which was received by the Bank on June 8, 2017 and will be
applied towards the facility fee described in Section 2.6(e) below.
(b)    Final Payment. The Final Payment, when due hereunder;
(c)    Prepayment Fee. The Prepayment Fee, when due hereunder;
(d)    Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, including reasonable attorneys’ fees and expenses and, after
the Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank;
(e)    Facility Fee. On the Closing Date and on every anniversary of the Closing
Date while the Revolving Facility is outstanding, a facility fee equal to
Seventeen Thousand Five Hundred Dollars ($17,500.00); and
(f)    Revolving Facility Termination Fee. The Revolving Facility Termination
Fee, when due hereunder.
2.7    Term. This Agreement shall become effective on the date hereof and,
subject to Section 13.7, shall continue in full force and effect for so long as
any Obligations (other than inchoate indemnity obligations) remain outstanding
or Bank has any obligation to make Credit Extensions under this Agreement.
Notwithstanding the foregoing, Bank shall have the right to terminate its
obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default. Notwithstanding termination, Bank’s Lien on the Collateral shall remain
in effect for so long as any Obligations (other than inchoate indemnity
obligations) are outstanding. Upon payment in full of all Obligations (other
than inchoate indemnity obligations) and at such time as the Bank’s obligation
to make Credit Extensions has terminated, Bank shall, at the sole cost and
expense of Borrower, release its Liens in the Collateral and all rights therein
shall revert to Borrower.
2.8    Secured Promissory Notes. The Term Loans and Revolving Advances shall be
evidenced by Secured Promissory Notes in the form attached as Exhibit E-1 hereto
(for Term Loans) and as Exhibit E-2 hereto (for Revolving Advances) (each a
“Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes the Bank to make or cause to be made,
on or about the Funding Date of any Credit Extension or at the time of receipt
of any payment of principal on the Secured Promissory Note, an appropriate
notation on such Secured Promissory Note Record reflecting the making of such
Term Loan, Revolving Advance or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan and each Revolving Advance set
forth on such Secured Promissory Note Record shall be prima facie evidence of
the principal amount thereof owing and unpaid to the Bank, but the failure to
record, or any error in so recording, any such amount on the Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due. Upon receipt
of an affidavit of an officer of the Bank as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.


13



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








3.    CONDITIONS OF LOANS.
3.1    Conditions Precedent to Initial Credit Extension. The obligation of Bank
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:
(a)    this Agreement, duly executed by Borrower on the Closing Date and
delivered on the Closing Date;
(b)    a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement, dated as
of the Closing Date and delivered on the Closing Date;
(c)    UCC National Form Financing Statement to be filed on the Closing Date;
(d)    duly executed original Secured Promissory Notes in favor of the Bank,
dated as of the Funding Date of the initial Credit Extension and delivered on
such Funding Date;
(e)    agreement to provide insurance, dated as of the Closing Date and
delivered on the Closing Date;
(f)    payment of the fees and Bank Expenses then due specified in Section 2.6
hereof;
(g)    current financial statements of Borrower delivered on or prior to the
Closing Date;
(h)    completed perfection certificate of Borrower (the “Perfection
Certificate”), dated as of the Closing Date and delivered on the Closing Date;
(i)    a Disbursement Letter in the form of Exhibit B-1 attached hereto with
respect to any Term Loan being disbursed and a Revolving Loan Advance Request in
the form of Exhibit B-2 attached hereto with respect to any Revolving Advance
being disbursed, delivered on the date of such initial Credit Extension and
dated as of such date;
(j)    a Loan Payment/Advance Request Form in the form of Exhibit B-3 attached
hereto, dated as of the date of such initial Credit Extension and delivered on
such date;
(k)    account control agreements in favor of the Bank, and in such form and
substance as are reasonably acceptable to the Bank, with respect to each of
Borrower’s accounts maintained with Wells Fargo Bank and Morgan Stanley;
(l)    the certificate(s) for the Shares of each of Borrower’s Subsidiaries,
together with Assignment(s) Separate from Certificate, duly executed in blank,
delivered on the Closing Date to the Bank;
(m)    such other documents, and completion of such other matters, as Bank may
reasonably request.
3.2    Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the effective date of
each Credit Extension as though made at and as of each such date (provided,
however, that those representations and warranties expressly referring to
another date shall be true and correct in all material respects as of such
date), and no Event of Default shall have occurred and be continuing, or would
exist after giving effect to such Credit Extension. The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2. The making of each Credit Extension shall also be subject to
the delivery by Borrower to the Bank, to the extent not delivered at the
Closing, of duly executed original Secured


14



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








Promissory Notes, in number, form and content acceptable to the Bank, with
respect to such Credit Extension made by the Bank after the Closing Date.
Furthermore, if on the date of the making of a Credit Extension (other than the
first Credit Extension made hereunder), the Borrower has not been subject to the
reporting provisions of Section 6.3 for a period of at least three (3) months,
the Borrower shall provide to the Bank, prior to the making of such Credit
Extension by the Bank, all reports and certificates that the Borrower would have
been obligated to provide during the period of the immediately preceding three
(3) months and through the date of the making of such Credit Extension, if
throughout such period any amount of Term Loans or Revolving Advances remained
outstanding.
3.3    Post-Closing Obligations. Notwithstanding any provision herein or in any
other Loan Document to the contrary, to the extent not actually delivered on or
prior to the Closing Date, Borrower shall (i) deliver to Bank within 90 days
following the Closing Date (or such other date as Bank may agree) a landlord’s
consent for Borrower’s headquarters in such form and substance as is reasonably
acceptable to the Bank, (ii) use commercially reasonable efforts to deliver to
Bank within 45 days following the Closing Date (or such other date as Bank may
agree) (a) a landlord’s consent for each of Borrower’s other leased locations,
if any and (b) a bailee waiver for each location within the United States where
Borrower maintains Collateral having a book value in excess of [***] Dollars
($[***]).
4.    CREATION OF SECURITY INTEREST.
4.1    Grant of Security Interest. Borrower hereby grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Perfection Certificate, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in Collateral acquired
after the date hereof, in each case subject to the terms of the Loan Documents.
4.2    Delivery of Additional Documentation Required. Borrower shall from time
to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form reasonably satisfactory to Bank, to perfect and
continue the perfection of Bank’s security interests in the Collateral and in
order to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the Obligations are outstanding. Borrower shall
deliver to Bank any certificate(s) for the Shares of each of Borrower’s
Subsidiaries, together with assignment(s) separate from certificate, duly
executed in blank; provided, however, delivery of such certificate(s) and
assignment(s) shall not be required for the Shares of Codexis Laboratories India
Pte., Ltd. for so long as such Subsidiary is in the process of liquidation or
dissolution.
4.3    Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
5.    REPRESENTATIONS AND WARRANTIES.
Borrower hereby represents and warrants as follows:
5.1    Due Organization and Qualification. Borrower and each Subsidiary is a
corporation or limited liability company duly existing under the laws of its
state of incorporation or formation, as applicable, and qualified and licensed
to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified and failure to be so
qualified would reasonably be expected to result in a Material Adverse Effect.
5.2    Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a


15



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








breach of any provision contained in Borrower’s Articles of Incorporation (or
Certificate of Formation, as applicable) or Bylaws (or Limited Liability Company
Agreement, as applicable), nor will they constitute an event of default under
any material agreement to which Borrower is a party or by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound, which default would reasonably be expected to result in a
Material Adverse Effect.
5.3    No Prior Encumbrances. Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.
5.4    Bona Fide Eligible Accounts. The Eligible Accounts are bona fide existing
obligations. The property and services giving rise to such Eligible Accounts has
been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor. Borrower
has not received notice of actual or imminent Insolvency Proceeding of any
account debtor.
5.5    Merchantable Inventory. All Inventory is in all material respects of good
and marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.
5.6    Intellectual Property. Borrower is the sole owner of the Intellectual
Property set forth on the Perfection Certificate as being owned by the Borrower
and either owns solely or has the right to use on commercially reasonable terms
as a licensee all Intellectual Property necessary for the conduct of Borrower’s
business as currently conducted and as currently proposed to be conducted. Each
of the Patents is valid and enforceable, and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property violates the
rights of any third party, in each case to the extent likely to result in a
Material Adverse Effect.
5.7    Name; Location of Chief Executive Office. As of the Closing Date, except
as disclosed in the Perfection Certificate, Borrower has not done business under
any name other than that specified on the signature page hereof. The chief
executive office of Borrower is located at the address indicated in Section 10
hereof. All Borrower’s Inventory and Equipment is located only at the location
set forth in Section 10 hereof, other than Inventory or Equipment that is (i) in
transit in the ordinary course of business or (ii) at a location (a) listed on
the Perfection Certificate, (b) for which Borrower has provided proper notice
and otherwise complied with Section 7.10 hereof, or (c) that contains less than
[***] Dollars ($[***]) in assets or property of Borrower or any of its
Subsidiaries.
5.8    Litigation. Except as set forth in the Perfection Certificate or as
disclosed to Bank in writing as required hereunder, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which an adverse decision could have a Material Adverse
Effect, or a material adverse effect on Borrower’s interest or Bank’s security
interest in the Collateral.
5.9    No Material Adverse Change in Financial Statements. All consolidated and
consolidating, as applicable, financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating, as applicable, results of operations for the
period then ended. There has not been a material adverse change in the
consolidated or the consolidating financial condition of Borrower since the date
of the most recent of such financial statements submitted to Bank.
5.10    Solvency, Payment of Debts. Borrower is solvent and able to pay its
debts (including trade debts) as they mature.
5.11    Regulatory Compliance. Borrower and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA, and no event has occurred resulting from Borrower’s failure to comply
with ERISA that could result in Borrower’s incurring any material liability.
Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied with all the
provisions of


16



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








the Federal Fair Labor Standards Act. Borrower has not violated any statutes,
laws, ordinances or rules applicable to it, violation of which could have a
Material Adverse Effect.
None of Borrower, any of its Subsidiaries, or, to their knowledge, any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement, (x)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (y)
deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law.
5.12    Environmental Condition. Except as disclosed in the Perfection
Certificate, none of Borrower’s or any Subsidiary’s properties or assets has
ever been used by Borrower or any Subsidiary or, to the best of Borrower’s
knowledge, by previous owners or operators, in the disposal of, or to produce,
store, handle, treat, release, or transport, any hazardous waste or hazardous
substance other than in accordance with applicable law; to the best of
Borrower’s knowledge, none of Borrower’s properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a hazardous waste or hazardous substance disposal site, or a
candidate for closure pursuant to any environmental protection statute; no lien
arising under any environmental protection statute has attached to any revenues
or to any real or personal property owned by Borrower or any Subsidiary; and
neither Borrower nor any Subsidiary has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal, state
or other governmental agency concerning any action or omission by Borrower or
any Subsidiary resulting in the releasing, or otherwise disposing of hazardous
waste or hazardous substances into the environment.
5.13    Taxes. Borrower and each Subsidiary have filed or caused to be filed all
tax returns required to be filed, and have paid, or have made adequate provision
for the payment of, all taxes reflected therein, in each case except as
permitted under Section 6.5.
5.14    Subsidiaries. As of the Closing Date and thereafter as explicitly
permitted by the Bank in writing pursuant to the terms herein, Borrower does not
own any stock, partnership interest or other equity securities of any Person,
except for Permitted Investments.
5.15    Government Consents. Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.
5.16    Accounts. All of Borrower’s or any Subsidiary’s operating, depository or
investment accounts maintained or invested with a Person other than Bank are set
forth on the Perfection Certificate. On and after the earlier of the (i) 60th
day following the Closing Date and (ii) the date on which the first Credit
Extension is made hereunder, at any time that the aggregate balance of
Borrower’s accounts held with Bank and Bank’s Affiliates is less than $[***],
none of Borrower’s nor any domestic U.S. Subsidiary’s operating, depository or
investment accounts are maintained or invested with a Person other than Bank.
Notwithstanding the foregoing, on and after the 60th day following the Closing
Date, neither the Borrower nor any of its domestic Subsidiaries maintains any
operating, depository or investment accounts maintained or invested with any
Person other than the Bank unless such account is subject to an account control
agreement in favor of the Bank in such form and substance as is reasonably
acceptable to the Bank or is a deposit account exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s or any domestic U.S. Subsidiary’s employees and identified to Bank
by Borrower as such.
Furthermore, the aggregate amount of cash and cash equivalent assets held by
direct and indirect Foreign Subsidiaries of Borrower in accounts not subject to
a control agreement in favor of the Bank (and in such form and substance as is
reasonably acceptable to the Bank) does not exceed [***] Dollars ($[***]) (of
which no more than [***] Dollars ($[***]) may be maintained in accounts other
than the accounts for Codexis Laboratories India Pte., Ltd.).


17



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








5.17    Use of Proceeds. Borrower shall use the proceeds of the Term Loan solely
as working capital and to fund its general business requirements in accordance
with the provisions of this Agreement, and not for personal, family, household
or agricultural purposes.
5.18    Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.
6.    AFFIRMATIVE COVENANTS.
Commencing on the Closing Date, Borrower shall do all of the following:
6.1    Good Standing. Borrower shall maintain its and each of its Subsidiaries’
legal existence and good standing in its jurisdiction of incorporation or
formation, as applicable, and maintain qualification in each jurisdiction in
which it is required under applicable law and failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect. Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, in force all
licenses, approvals and agreements, the loss of which could have a Material
Adverse Effect.
6.2    Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
6.3    Financial Statements, Reports, Certificates. As long as there is any
outstanding principal of the Term Loans or any Revolving Advance (for the
avoidance of doubt, the requirements set forth in this Section 6.3 shall not be
in effect prior to the first Funding Date):
(a)    Borrower shall deliver the following to Bank: (i) as soon as available,
but in any event within thirty (30) days after the end of each calendar month, a
company prepared consolidating and cconsolidated balance sheet, income
statement, and cash flow statement covering Borrower’s consolidated operations
during such period, prepared in accordance with GAAP, consistently applied, in a
form reasonably acceptable to Bank and certified by a Responsible Officer;
(ii) as soon as available, but in any event within one hundred eighty (180) days
after the end of Borrower’s fiscal year, audited consolidated financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) as soon as available, but in any event within two hundred seventy (270)
days after the end of Borrower’s fiscal year, Borrower’s annual tax returns as
prepared by Borrower’ certified public accountant; (iv) copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt and, if applicable,
all reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (v) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
result in damages or costs to Borrower or any Subsidiary of Two Hundred Fifty
Thousand Dollars ($250,000) or more; (vi) as soon as available, but in any event
no later than the earlier to occur of thirty (30) days following the beginning
of each fiscal year the then current draft of the annual operating budget and
financial projections (including income statements, balance sheets and cash flow
statements) for such fiscal year, presented in a monthly format; (vii) as soon
as available, but in any event no later than the earlier to occur of sixty (60)
days following the beginning of each fiscal year or the date of approval by
Borrower’s board of directors, the annual operating budget and financial
projections (including income statements, balance sheets and cash flow
statements) for such fiscal year, presented in a monthly format, approved by
Borrower’s board of directors, and in a form and substance reasonably acceptable
to Bank; and (viii) such budgets, sales projections, operating plans or other
financial information as Bank may reasonably request from time to time.
(b)    Borrower shall deliver to Bank with the monthly financial statements
required pursuant to Section 6.3(a)(i) hereof, a Compliance Certificate signed
by a Responsible Officer in substantially the form of Exhibit C hereto.


18



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








(c)    Borrower shall deliver to the Bank, simultaneously with each request for
a Revolving Advance and within ten (10) days after the end of each month during
which any Revolving Advances are outstanding, (i) aged listings of accounts
receivable and accounts payable (by sales date), (ii) a deferred revenue report
(if applicable), (iii) a billings report, (iv) a cash collections report and (v)
a duly completed Borrowing Base Certificate signed by a Responsible Officer.
(d)    Until the Cash Collateral Account has been established, Borrower shall
deliver to the Bank, on third and fifth day of each week, Borrower’s cash
receipt journal and all cash receipts.
Bank shall have a right from time to time hereafter, with reasonable notice to
Borrower, to audit Borrower’s Accounts and appraise Collateral at Borrower’s
expense, provided that such audits will be conducted no more often than every
six (6) months unless an Event of Default has occurred and is continuing;
provided, further, that if an Event of Default has occurred and is continuing no
notice from the Bank to the Borrower shall be required for Bank to audit
Borrower’s Accounts or appraise Collateral.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address.
6.4    Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Two Hundred Fifty
Thousand Dollars ($250,000).
6.5    Taxes. Borrower shall make, and shall cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make, and will cause each Subsidiary to make,
timely payment or deposit of all material tax payments and withholding taxes
required of it by applicable laws, including, but not limited to, those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Bank with proof reasonably
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.
6.6    Insurance.
(a)    Borrower, at its expense, shall keep the Collateral insured against loss
or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.
(b)    All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days’ notice to Bank before canceling its policy for any reason (10 days’
notice before cancelling for non-payment of premium). Upon Bank’s request,
Borrower shall deliver to Bank certified copies of such policies of insurance
and evidence of the payments of all premiums therefor. All proceeds payable
under any such policy shall, at the option of Bank, be payable to Bank to be
applied on account of the Obligations.


19



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








6.7    Accounts. Borrower shall, on and after the date that is the earlier of
(i) 60th day following the Closing Date and (ii) the date on which the first
Credit Extension is made hereunder, at any time that the aggregate balance of
Borrower’s accounts held with Bank and Bank’s Affiliates is less than $[***]:
(i) maintain and shall cause each of its domestic U.S. Subsidiaries to maintain
all of its depository, operating, and investment accounts with Bank and (ii)
endeavor to utilize and shall cause each of its domestic U.S. Subsidiaries to
endeavor to utilize Bank’s International Banking Division for any international
banking services required by Borrower, including, but not limited to, foreign
currency wires, hedges and swaps. On and after the date that is the 60th day
following the Closing Date For each account that Borrower or any domestic U.S.
Subsidiary maintains outside of Bank, Borrower shall cause the applicable bank
or financial institution at or with which any such account is maintained to
execute and deliver an account control agreement or other appropriate instrument
evidencing the perfection of Bank’s security interest therein and control with
respect thereto in form and substance reasonably satisfactory to Bank, other
than deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s or any
domestic U.S. Subsidiary’s employees and identified to Bank by Borrower as such.
Furthermore, the aggregate amount of cash and cash equivalent assets held by
direct and indirect Foreign Subsidiaries of Borrower in accounts not subject to
a control agreement in favor of the Bank (and in such form and substance as is
reasonably acceptable to the Bank) does not exceed [***] Dollars ($[***]) (of
which no more than [***] Dollars ($[***]) may be maintained in accounts other
than the accounts for Codexis Laboratories India Pte., Ltd.).
6.8    Intellectual Property Rights. On the Compliance Certificate next due
hereunder, Borrower shall give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any. Borrower shall promptly give Bank
written notice upon the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed.
Upon filing any such applications or registrations with the United States
Copyright Office, Borrower shall promptly provide Bank with (i) a copy of such
applications or registrations, without the exhibits, if any, thereto, (ii)
evidence of the filing of any documents requested by Bank to be filed for Bank
to maintain the perfection and priority of its security interest in such
intellectual property rights, and (iii) the date of such filing.
Borrower and each of its Subsidiaries shall: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (b) promptly
advise Bank in writing of infringement by a third party of its Intellectual
Property that is material to Borrower’s business; and (c) not allow any
Intellectual Property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s prior written consent.
6.9    Landlord Waivers; Bailee Waivers. In the event that Borrower or any of
its Subsidiaries, after the Closing Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary , in the event
that the Collateral at any new location is valued in excess of [***] Dollars
($[***]) in the aggregate, Borrower or the applicable Subsidiary shall use
commercially reasonable efforts to cause such bailee or landlord, as applicable,
execute and deliver a bailee waiver or landlord waiver, as applicable, in form
and substance reasonably satisfactory to Bank prior to the addition of any new
offices or business locations, or any such storage with or delivery to any such
bailee, as the case may be.
6.10    Performance-To-Plan.
(a)    As of the end of each fiscal month between the date hereof and the
Maturity Date, the aggregate consolidated product revenues of the Borrower for
such month and the immediately preceding five (5) fiscal months shall exceed an
amount equal to (i) through December 2018, the amount set forth on Exhibit F
attached hereto and (ii) on and after January 2019, in an amount equal to 70% of
the amount of projected consolidated product revenues for such month as set
forth in the Borrower’s financial projections delivered to Bank in accordance
with Section 6.3(a)(vii) which financial projections have been approved by
Borrower’s board of directors and are in a form and substance reasonably
acceptable to Bank.


20



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








(b)    Notwithstanding the foregoing, the Borrower shall not be required to
comply with the covenant set forth in Section 6.10(a) for any particular fiscal
month provided that at the end of such month the aggregate amount of cash and
cash equivalents that the Borrower that is maintained in accounts with the Bank
or Bank’s Affiliates is equal to or greater than six times the Operating Burn as
determined at the end of such fiscal month.
6.11    Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
its Subsidiaries creates or acquires any Subsidiary after the Closing Date,
Borrower shall provide prior written notice to Bank of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Bank to cause each such Subsidiary to become a co‑Borrower hereunder
or to guarantee the Obligations of Borrower under the Loan Documents and, in
each case, grant a continuing pledge and security interest in and to the assets
of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower (or its Subsidiary, as applicable) shall grant and pledge to Bank a
perfected security interest in the all of the equity interests of each such
newly created Subsidiary; provided, however, that solely in the circumstance in
which Borrower or any Subsidiary creates or acquires a Foreign Subsidiary, (i)
such Foreign Subsidiary shall not be required to guarantee the Obligations of
Borrower under the Loan Documents and grant a continuing pledge and security
interest in and to the assets of such Foreign Subsidiary, and (ii) Borrower
shall not be required to grant and pledge to the Bank a perfected security
interest in more than sixty‑five percent (65%) of the stock, units or other
evidence of ownership of such Foreign Subsidiary.
6.12    Litigation Cooperation. Commencing on the Closing Date and continuing
through the termination of this Agreement, without expense to Bank, Borrower
shall make available to Bank each of Borrower’s officers, employees and agents
that are employed by the Borrower or any of its Subsidiaries, a contractor of
the Borrower or any of its Subsidiaries or otherwise under the direction or
control of the Borrower or any of its Subsidiaries at such time, and Borrower’s
Books, to the extent that Bank may reasonably deem them necessary to prosecute
or defend any third‑party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.13    Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
6.14    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
the Bank transaction reports and schedules of collections, as provided in
Sections 6.3(c) and (d), on the Bank’s standard forms, if any; provided,
however, that Borrower’s failure to execute and deliver the same shall not
affect or limit the Bank’s Lien and other rights in all of Borrower’s Accounts,
nor shall the Bank’s failure to advance or lend against a specific Account
affect or limit the Bank’s Lien and other rights therein. If reasonably
requested by the Bank, Borrower shall furnish the Bank with copies (or, at the
Bank’s request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. In addition, Borrower shall deliver to the Bank on
any reasonable request, the originals of all instruments, chattel paper,
security agreements, guarantees and other documents and property evidencing or
securing any Accounts, in the same form as received, with all necessary
indorsements, and copies of all credit memos.
(b)    Disputes. Borrower shall promptly notify the Bank of all disputes or
claims relating to Accounts in excess of Two Hundred Thousand Dollars
($200,000.00). Borrower may forgive (completely or partially), compromise, or
settle any Account for less than payment in full, or agree to do any of the
foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to the Bank within five (5) Business Days;
(ii) no Event of Default has occurred and is continuing; and (iii) after taking
into account all such discounts, settlements and forgiveness, the aggregate
principal amount of all outstanding Revolving Advances will not exceed the
lesser of (i) the Revolving Line or (ii) the Borrowing Base.
(c)    Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing
and Bank instructs it to stop collecting its Accounts. Borrower shall via wire
transfer, ACH or electronic deposit capture all proceeds of Accounts into a
Collateral Account that is a


21



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








“blocked account” as specified by the Bank (the “Cash Collateral Account”).
Whether or not an Event of Default has occurred and is continuing, Borrower
shall immediately deliver or cause to be delivered all payments on and proceeds
of Accounts to the Cash Collateral Account. So long as no Event of Default shall
have occurred and be continuing , such payments on and proceeds of Accounts
shall be transferred to a deposit account of Borrower maintained with the Bank.
It will be considered an immediate Event of Default if the Cash Collateral
Account is not established and operational prior to the later of (i) the initial
Revolving Advance and (ii) within thirty (30) days of the Closing Date, and in
either case, at all times thereafter.
Notwithstanding anything herein to the contrary, the Bank shall have the right
to notify Borrower’s account debtors of Bank’s security interest in the Accounts
at the Bank’s sole discretion.
(d)    Verification. The Bank (or its agents or representatives) may, from time
to time, verify directly with the respective account debtors the validity,
amount and other matters relating to the Accounts, in the name of the Bank, and
notify any account debtor of the Bank’s security interest in such Account;
provided, however, that so long as no Event of Default has occurred and is
continuing, the Bank will endeavor in good faith to notify Borrower in advance
of such verification, provided that the failure to do so shall not be a breach
of this Agreement or give rise to any liability to the Bank. Without limiting
the foregoing, the Bank may, at its reasonable discretion at any given time,
verify Borrower’s invoices issued to Borrower’s customers. Bank may use such
methods of verification that it considers appropriate in its reasonable
discretion, which methods may include, without limitation, proof of delivery,
access to customers’ online A/P systems, matching purchase orders or contracts
to invoices, analyzing customer payment history, and direct telephonic or
written confirmation with customers.
(e)    No Liability. The Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall the Bank
be deemed to be responsible for any of Borrower’s obligations under any contract
or agreement giving rise to an Account. Nothing herein shall, however, relieve
the Bank from liability for its own gross negligence or willful misconduct.
7.    NEGATIVE COVENANTS.
Commencing on the Closing Date, Borrower will not do any of the following:
7.1    Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers consisting of Permitted
Licenses; (iii) Transfers of worn-out, surplus or obsolete Equipment which was
not financed by Bank; (iv) Transfers in connection with and consisting of
Permitted Liens or Permitted Investments; (v) Transfers of cash and cash
equivalents in connection with transactions not prohibited hereunder and in the
ordinary course of business; (vi) distributions permitted under Section 7.6;
(vii) Transfers of other assets for fair market value not to exceed [***]
Dollars ($[***]) in the aggregate per year; and (viii) Transfers of [***] held
by the Borrower on the Closing Date.
7.2    Change in Business or Executive Office. Engage in any business, or permit
any of its Subsidiaries to engage in any business, other than the businesses
currently engaged in by Borrower and any business substantially similar or
related thereto (or incidental thereto); or cease to conduct business in the
manner conducted by Borrower as of the Closing Date; or without thirty (30) days
prior written notification to Bank, relocate its chief executive office or state
of incorporation or change its legal name; or without Bank’s prior written
consent, change the date on which its fiscal year ends.
7.3    Change in Control; Mergers or Acquisitions. Without Bank's consent,
suffer or permit a Change in Control; or merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or any material portion of property of
another Person, other than mergers or consolidations for which the cash
consideration does not exceed [***] Dollars ($[***]) in the aggregate per year.
A Subsidiary may merge or consolidate into another Subsidiary (provided such
surviving Subsidiary is a “co‑Borrower” hereunder or has provided


22



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








a secured guaranty of Borrower’s Obligations hereunder) or with (or into)
Borrower provided Borrower is the surviving legal entity, and as long as no
Event of Default is occurring prior thereto or arises as a result therefrom and
such merger does not materially and adversely impact the financial condition of
the Borrower.
7.4    Indebtedness. Create, incur, assume or be or remain liable with respect
to any Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.
7.5    Encumbrances. Create, incur, assume or suffer to exist any Lien with
respect to any of its Collateral (including without limitation, its Intellectual
Property), or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or agree with any Person other than Bank not to grant a
security interest in, or otherwise encumber, any of its property (including
without limitation, its Intellectual Property), or permit any Subsidiary to do
so, except as otherwise permitted in Section 7.1 and the definition of
“Permitted Liens” herein.
7.6    Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may (i)
repurchase the stock of former employees, officers, managers or consultants
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, (ii) pay any dividends or other distribution solely of capital
stock, (iii) purchase or repurchase capital stock in connection with the
exercise of stock options or stock appreciation in the ordinary course of
business and (iv) make any purchases of fractional shares of capital stock
arising out of stock dividends, splits or combinations or business combinations;
provided, however, the aggregate amount of payments made under this clause (iv)
shall not exceed [***] Dollars ($[***]) in the aggregate in any given year.
7.7    Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its domestic
depository, operating, and investment accounts with a Person other than Bank or
permit any of its Subsidiaries to do so unless such Person has entered into an
account control agreement with Bank in form and substance satisfactory to Bank
or as otherwise permitted under Section 6.8; or suffer or permit any Subsidiary
to be a party to, or be bound by, an agreement that restricts such Subsidiary
from paying dividends or otherwise distributing property to Borrower.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(ii) Subordinated Debt made in accordance with the terms hereof or equity
investments by Borrower’s investors in Borrower, (iii) compensation and benefit
arrangements (including the granting of options or other equity compensation
arrangements) and any indemnification arrangements with employees, officers,
managers or consultants approved by, or pursuant to, any plan approved by the
board of managers of Borrower and (iv) distributions permitted hereunder to be
made to Affiliates.
7.9    Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.
7.10    Inventory and Equipment. Store the Inventory or the Equipment other than
in accordance with Section 6.9 hereof.
7.11    Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect,


23



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








or a material adverse effect on the Collateral or the priority of Bank’s Lien on
the Collateral, or permit any of its Subsidiaries to do any of the foregoing.
7.12    Aggregate Assets of Foreign Subsidiaries. Allow the aggregate assets of
Codexis Laboratories India Pte., Ltd. to exceed [***] Dollars ($[***]) or allow
the aggregate assets of all of the Borrower’s direct and indirect Foreign
Subsidiaries other than Codexis Laboratories India Pte., Ltd. to exceed [***]
Dollars ($[***]) in the aggregate.
7.13    Compliance with Anti‑Terrorism Laws. Bank hereby notifies Borrower and
each of its Subsidiaries that pursuant to the requirements of Anti‑Terrorism
Laws, and Bank’s policies and practices, Bank is required to obtain, verify and
record certain information and documentation that identifies Borrower and each
of its Subsidiaries and their principals, which information includes the name
and address of Borrower and each of its Subsidiaries and their principals and
such other information that will allow Bank to identify such party in accordance
with Anti‑Terrorism Laws. Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries permit any Affiliate to, directly
or indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower and each of its
Subsidiaries shall immediately notify Bank if Borrower or such Subsidiary has
knowledge that Borrower, or any Subsidiary or Affiliate of Borrower, is listed
on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit
any Affiliate to, directly or indirectly, (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti‑Terrorism Law.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations; within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to
Section 9.1(a) hereof). During the cure period, the failure to cure the payment
default is not an Event of Default (but no Credit Extension will be made during
the cure period);
8.2    Covenant Default.
(a)    If Borrower fails to perform any obligation under Sections 6.3, 6.5, 6.6,
6.7, 6.8, 6.9, 6.10, 6.11, 6.12 or 6.14 or violates any of the covenants
contained in Article 7 of this Agreement; or
(b)    If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within fifteen days
after Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the fifteen day period or cannot after diligent attempts by Borrower be
cured within such fifteen day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed 30 days) to attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;
8.3    Material Adverse Effect. If there occurs a Material Adverse Effect;


24



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








8.4    Attachment. If any portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within fifteen (15) days, or if Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any material portion of Borrower’s
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of Borrower’s assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within fifteen (15)
days after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);
8.5    Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within forty-five (45) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
8.6    Other Agreements. If there is a default or other failure to perform in
any agreement to which Borrower is a party or by which it is bound resulting in
a right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000) or which could have a Material Adverse Effect;
8.7    Judgments. If a judgment or judgments for the payment of money (not
covered by insurance and regardless of whether or not Bank has been notified
about related litigation or such judgment) in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of fifteen (15) days (provided that no Credit Extensions will be made prior to
the satisfaction or stay of such judgment); or
8.8    Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
8.9    Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Bank, or any creditor that has signed such an agreement with Bank
breaches any terms of such agreement.
8.10    Governmental Approvals. Any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
governmental authority shall have been revoked, rescinded, suspended, modified
in an adverse manner, or not renewed in the ordinary course for a full term and
such revocation, rescission, suspension, modification or non‑renewal has
resulted in or could reasonably be expected to result in a Material Adverse
Effect.
9.    BANK’S RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:
(a)    Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable (provided that upon the occurrence and continuance of an Event of
Default described in Section 8.5, all Obligations shall become immediately due
and payable without any action by Bank);


25



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








(b)    Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;
(c)    Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
(d)    Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;
(e)    Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;
(f)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
(g)    Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
(h)    Bank may credit bid and purchase at any public sale; and
(i)    Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.
9.2    Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed and Bank’s obligation to provide Credit Extensions
hereunder is terminated.
9.3    Accounts Collection. At any time after the occurrence of an Event of
Default that is continuing, Bank may notify any Person owing funds to Borrower
of Bank’s security interest in such funds and verify the amount of such Account.
At any time after the occurrence and continuance of an Event of Default that is
continuing, Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and


26



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.
9.4    Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever. All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.
9.6    Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents and all other agreements shall be cumulative. Bank shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity. No exercise by Bank of one right or remedy shall be deemed
an election, and no waiver by Bank of any Event of Default on Borrower’s part
shall be deemed a continuing waiver. No delay by Bank shall constitute a waiver,
election, or acquiescence by it. No waiver by Bank shall be effective unless
made in a written document signed on behalf of Bank and then shall be effective
only in the specific instance and for the specific purpose for which it was
given.
9.7    Demand; Protest. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrower may in any way be liable.
10.    NOTICES.
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.
If to Borrower:    CODEXIS, INC.
200 Penobscot Drive
Redwood City, CA 94063
Attn: Gordon Sangster, CFO
FAX: 650-421-8350
EMAIL: gordon.sangster@codexis.com
If to Bank:    Bridge Bank, a division of Western Alliance Bank


27



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








12220 El Camino Real, Suite 100
San Diego, CA 92130
Attn: Bill Wickline
EMAIL: bill.wickline@bridgebank.com
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
11.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
12.    JUDICIAL REFERENCE PROVISION.
12.1    In the event the jury trial waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.
12.2    With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Loan Document, will be resolved by
a reference proceeding in California in accordance with the provisions of
Sections 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Loan Documents, venue for the
reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under applicable law (the “Court”).
12.3    The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
12.4    The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
12.5    The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the


28



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








referee, (ii) if practicable, try all issues of law or fact within one hundred
twenty (120) days after the date of the conference and (iii) report a statement
of decision within twenty (20) days after the matter has been submitted for
decision.
12.6    The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.
12.7    Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
12.8    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
12.9    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
12.10    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
13.    GENERAL PROVISIONS.
13.1    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder. Notwithstanding anything to the
contrary contained herein, so long as no Event of Default has occurred and is
continuing,


29



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








Bank may not make an assignment, without Borrower’s consent, to a direct
competitor of Borrower, or a vulture fund, each as determined by Bank.
13.2    Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.
13.3    Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
13.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
13.5    Amendments in Writing, Integration. Neither this Agreement nor the Loan
Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
13.6    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
13.7    Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate indemnity obligations) remain outstanding or Bank has any
obligation to make Credit Extensions to Borrower. The obligations of Borrower to
indemnify Bank with respect to the expenses, damages, losses, costs and
liabilities described in Section 13.2 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against Bank
have run.
13.8    Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Credit Extensions provided that they have been advised of the
confidential nature of such information and to keep such information
confidential, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.
13.9    Patriot Act Notice.  Bank hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies Borrower, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrower in accordance with the Patriot Act.
14.    NOTICE OF FINAL AGREEMENT.
BY SIGNING THIS AGREEMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B)


30



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.








THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.




31



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
CODEXIS, INC., A DELAWARE CORPORATION
By: /s/ Gordon Sangster
Title: CFO
 
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION
By: /s/ Fred Lee
Title: Senior Vice President, Life Sciences










--------------------------------------------------------------------------------





EXHIBIT A
DEBTOR:    CODEXIS, INC.
SECURED PARTY:    WESTERN ALLIANCE BANK, an Arizona corporation
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
(a)     all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and
(b)     any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
Notwithstanding the foregoing, the Collateral shall not include: (i) any
copyrights, patents, trademarks, servicemarks and applications therefor, now
owned or hereafter acquired, or any claims for damages by way of any past,
present and future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”). Notwithstanding the foregoing, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of the Closing Date, include the Intellectual Property to the
extent necessary to permit perfection of Bank’s security interest in the rights
to Payment; (ii) more than 65% of the total combined voting power of all classes
of stock entitled to vote the shares of capital stock or equity securities of
any Foreign Subsidiary,; or (iii) any license or contract, in each case if the
granting of a Lien in such license or contract is prohibited by or would
constitute a default under the agreement governing such license or contract (but
(A) only to the extent such prohibition is enforceable under applicable law and
(B) other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9
of the Code); provided that upon the termination, lapsing or expiration of any
such prohibition, such license or contract, as applicable, shall automatically
be subject to the security interest granted in favor of the Bank hereunder and
become part of the “Collateral.”





--------------------------------------------------------------------------------





EXHIBIT B-1
DISBURSEMENT LETTER

[___] __, 201[-}
The undersigned, being the duly elected and acting                  of CODEXIS,
INC., a Delaware corporation (“Borrower”), does hereby certify to WESTERN
ALLIANCE BANK, an Arizona corporation (“Bank”), in connection with that certain
Loan and Security Agreement dated as of June __, 2017, by and among Borrower and
Bank (the “Loan Agreement”; with other capitalized terms used below having the
meanings ascribed thereto in the Loan Agreement) that:
1.    The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.
2.    No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.
3.    Borrower is in compliance with the covenants and requirements contained in
Sections 5, 6 and 7 of the Loan Agreement.
4.    All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Bank.
5.    No Material Adverse Effect has occurred.
6.    The undersigned is a Responsible Officer.
















[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------








7.    The proceeds of the Term Loan shall be disbursed as follows:
Disbursement from Bank:
 
Loan Amount
$[______]
Plus:
 
‑‑Deposit Received
$[_____]
 
 
Less:
 
‑‑Loan Fee
($[_______])
‑‑Interim Interest
($_________)
‑‑Bank’s Legal Fees
($_________)*
 
 
 
 
TOTAL TERM LOAN NET PROCEEDS
$_______________



8.    The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:
Account Name:
CODEXIS, INC.
Bank Name:
[      ]
Bank Address:
[       
      ]
Account Number:
____________________________________
ABA Number:
[      ]



















[Balance of Page Intentionally Left Blank]






















* Legal fees and costs are through the Closing Date. Post‑closing legal fees and
costs, payable after the Closing Date, to be invoiced and paid post‑closing.





--------------------------------------------------------------------------------






Dated as of the date first set forth above.
BORROWER:
 
 
 
 
 
CODEXIS, INC.,
a Delaware corporation
 
 
 
 
 
 
 
 
By _________________________________
 
 
Name: ______________________________
 
 
Title: _______________________________
 
 
 
 
 
 
 
 
BANK:
 
 
 
 
 
WESTERN ALLIANCE BANK,
an Arizona corporation
 
 
 
 
 
 
 
 
By _________________________________
 
 
Name: ______________________________
 
 
Title: _______________________________
 
 
 
 
 





[Signature Page to Disbursement Letter]
BOS 48349558v13
US-DOCS\91983530.2

--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF REVOLVING LOAN REQUEST
Date: _______________, 20____
Reference is made to the Loan and Security Agreement dated as of June __, 2017,
by and among CODEXIS, INC., Delaware corporation (“Borrower”) and WESTERN
ALLIANCE BANK, an Arizona corporation (“Bank”) (the “Loan Agreement”; with other
capitalized terms used below having the meanings ascribed thereto in the Loan
Agreement).
Capitalized terms used herein without definition shall have the meanings set
forth in the Loan Agreement. Borrower hereby notifies the Bank, pursuant to
Section 2.3(b) of the Loan Agreement of Borrower’s request of the following
borrowing:
(1)    Borrowing date (must be a Business Day): ________________________
(2)    Aggregate amount of the borrowing: $____________________________
(3)    Attached hereto is a true, correct and complete Borrowing Base
Certificate
The undersigned officer hereby certifies to the Bank that both before and after
giving effect to the request above (i) the undersigned is an Authorized Officer
of Borrower and has been, and continues to be, a Responsible Officer, as defined
in the Loan Agreement, (ii) all representations and warranties contained in the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date); provided that any such representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates, (iii) no Event
of Default has occurred and is continuing on the date hereof, and (iv) no
Material Adverse Effect has occurred and is continuing since the date of the
Loan Agreement.
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this _________ day of _____________________, 20__.
 
CODEXIS, INC.
By:  __________________________________ 
Name:_________________________________
Title:__________________________________







BOS 48349558v13
US-DOCS\91983530.2

--------------------------------------------------------------------------------






EXHIBIT B-3
Loan Payment/Advance Request Form
To be submitted no later than 3:00 PM to be considered for same day processing)


To:
Western Alliance Bank, an Arizona corporation



Fax:
[(408) 282-1681]



Date:
 



From:
 

Borrower's Name


 
 

Authorized Signature


 
 

Authorized Signer's Name (please print)


 
 

Phone Number


To Account #
 



Borrower hereby requests funding in the amount of $ _______ in accordance with
the [Term Loan][Revolving Advance] as defined in the Loan and Security Agreement
dated _______________, 2017.


Borrower hereby authorizes the Bank to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.


All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this request; provided that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.


Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.





--------------------------------------------------------------------------------





EXHIBIT C

BORROWING BASE CERTIFICATE
WESTERN ALLIANCE BANK, an Arizona Corporation
55 Almaden Boulevard, San Jose, CA 95113
 
 
 
 
 
 
 
Company:
 
 
 
 
 
 
 
ACCOUNTS RECEIVABLE BORROWING BASE CALCULATION:
 
As of Date:
 
 
 
 
 
 
 
 
1.
Add: Accounts Receivable Aged Current to 30 Days
 
 
 


$0


 
2.
Add: Accounts Receivable Aged 31 to 60 Days
 
 
 


$0


 
3.
Add: Accounts Receivable Aged 61 to 90 Days
 
 
 


$0


 
4.
Add: Accounts Receivable Aged 91 Days and Over
 
 
 


$0


 
 
 
 
 
 
 
 
5.
GROSS ACCOUNTS RECEIVABLE
 
 
 
 


$0


 
 
 
 
 
 
 
6.
Less: Accounts Receivable Aged over
90 *([***] for [***])


days
 


$0


 
7.
Less: U.S. Government Receivables (Net of > 90s*)
 
 
 


$0


 
8.
Less: Foreign Receivables (other than specified account debtors) (Net of > 90*s)
 
 
 


$0


 
9.
Less: Affiliate or Related Accounts Receivables (Net of > 90s*)
 
 
 


$0


 
10.
Less: Account concentration in excess of
25
%


$0


 


$0


 
11.
Less: Cross Aging
35
%
 
 


$0


 
12.
Less: Contra Accounts
 
 
 


$0


 
13.
Less: Over 90 day A/R credits
 
 
 


$0


 
 
 
 
 
 
 
 
14.
Add: Lines 6 through 13 - Total Ineligible Accounts
 
 
 


$0


 
 
 
 
 
 
 
 
15.
NET ELIGIBLE ACCOUNTS RECEIVABLE
 
 
 
 


$0


16.
Account Receivable Advance Rate
 
 
 
 
80
%
17.
ACCOINTS RECEIVABLE BORROWING BASE
 
 
 
 


$0


 
 
 
 
 
 
 
 
MAXIMUM AVAILABLE LINE OF CREDIT
 


$0


 
 
 
 
 
 
 
 
 
 
18.
Less: Outstanding Loan Balance
 
 
 
 


$0


 
 
 
 
 
 
 
19.
AVAILABLE FOR DRAW/NEED TO PAY
 
 
 
 


$0


 
 
 
 
 
 
 
If line #19 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance.
By signing this form you authorize the bank to deduct any advance amounts
directly from the company's checking account at
Bridge Bank in the event there is an Overadvance.
 
 
 
 
 
 
 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this
Borrowing Base Certificate complies with the representations and warranties set
forth in the Loan and Security Agreement between the undersigned and Western
Alliance Bank.
 
 






--------------------------------------------------------------------------------





 
 
 
Date:
 
 
 
 
Prepared By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 








--------------------------------------------------------------------------------






EXHIBIT D

COMPLIANCE CERTIFICATE
TO:
WESTERN ALLIANCE BANK, an Arizona corporation

FROM:                        
The undersigned authorized officer of CODEXIS, INC. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.
Reporting Covenant
Required
Complies
 
 
 
 
Annual financial statements (CPA Audited)
FYE within 180 days
Yes
No


Annual Tax Filings


FYE within 270 days


Yes
No
 
 
 
 
Monthly financial statements and Compliance Certificate
Prior to each Credit Extension, and monthly within 30 days
Yes
No
 
 
 
 
Monthly cash balances statement
Prior to each Credit Extension, and monthly within 30 days


Yes
No
A/R & A/P agings
Monthly
Yes
No
10K and 10Q
Within 5 days of filing
Yes
No
 
 
 
 
Annual operating budget, sales projections and operating plans approved by board
of directors
Draft annually no later than 30 days prior to the beginning of each fiscal year
and board approved within 60 days of the beginning of each fiscal year


Yes
No
Legal actions pending or threatened > $250k
Promptly


 
 
Financial Covenant
 
 
 
 
 
 
 
(a) Six Months Trailing Revenue
$___________________
 
 
(b) Amount set forth on Exhibit F (or determined in accordance with Section
6.10(a)(ii), as applicable).


$___________________
 
 






--------------------------------------------------------------------------------







(c) Unrestricted cash balance at the end of month
(d) Six times the Operating Burn


Is (a) equal to or greater than (b); OR is (c) equal to or greater than (d)


$___________________
$___________________








 
 
Yes
No
 
 
 
 




 
 
 
 
 
 
 
Deposit balances with Bank
$ ___________________
 
 
Deposit balance outside Bank
$ ___________________
 
 
 
 
 
 
Comments Regarding Exceptions: See Attached.
BANK USE ONLY
 
 
 
Received by: ______________________________
Sincerely,
AUTHORIZED SIGNER
 
 
 
Date: ____________________________________
 
 
 
 
___________________________________________
Verified: __________________________________
SIGNATURE
AUTHORIZED SIGNER
 
 
___________________________________________
Date: _____________________________________
TITLE
 
 
Compliance Status
Yes No
___________________________________________
 
DATE
 










--------------------------------------------------------------------------------






EXHIBIT E-1
SECURED PROMISSORY NOTE
(Term Loan)
$[_____]    Dated: [_____]
FOR VALUE RECEIVED, the undersigned, CODEXIS, INC., a Delaware corporation with
offices located at 200 Penobscot Drive, CA 94063 (“Borrower”) HEREBY PROMISES TO
PAY to the order of WESTERN ALLIANCE BANK (“Bank”) the principal amount of
[_____] DOLLARS ($[____]) or such lesser amount as shall equal the outstanding
principal balance of the Term Loan made to Borrower by the Bank, plus interest
on the aggregate unpaid principal amount of such Term Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated June [_],
2017 by and between Borrower and the Bank (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued and unpaid interest hereunder shall
be due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to the Bank as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”). The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by the Bank and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by the Bank to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due to the Bank
under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by the Bank in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by the Bank or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.


[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
CODEXIS, INC.
 
 
 
 
 
 
 
 
By _____________________________
 
 
Name:___________________________
 
 
Title:____________________________

















































































Term Loan Note





--------------------------------------------------------------------------------






LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






EXHIBIT E-2
Form of Secured Promissory Note (Revolving Facility)
[see attached]







--------------------------------------------------------------------------------






SECURED PROMISSORY NOTE
(Revolving Line)
$5,000,000.00
Dated: June __, 2017



FOR VALUE RECEIVED, the undersigned, a Delaware corporation with offices located
at 200 Penobscot Drive, CA 94063 (“Borrower”) HEREBY PROMISES TO PAY to the
order of WESTERN ALLIANCE BANK (“Bank”) the principal amount of FIVE MILLION
DOLLARS ($5,000,000.00) or such lesser amount as shall equal the outstanding
principal balance of the Revolving Advances made to Borrower by the Bank, plus
interest on the aggregate unpaid principal amount of such Revolving Advances, at
the rates and in accordance with the terms of the Loan and Security Agreement
dated June [__], 2017, by and between Borrower and the Bank (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). If not sooner paid, the entire principal amount and all accrued and
unpaid interest hereunder shall be due and payable on the Maturity Date as set
forth in the Loan Agreement. Any capitalized term not otherwise defined herein
shall have the meaning attributed to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Revolving
Advances, are payable in lawful money of the United States of America to the
Bank as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”). The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by the
Bank and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of secured
Revolving Advances by the Bank to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.
Amounts due under this Note may be repaid and reborrowed as provided in the Loan
Agreement. This Note and the obligation of Borrower to repay the unpaid
principal amount of the Revolving Advances, interest on the Revolving Advances
and all other amounts due the Bank under the Loan Agreement is secured under the
Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by the Bank in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by the Bank or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
BORROWER:
CODEXIS, INC.
By____________________________________
Name:_________________________________
Title:__________________________________







Revolving Loan Secured Promissory Note



--------------------------------------------------------------------------------






LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal Amount
Interest Rate
Scheduled Payment Amount
Notation By
 
 
 
 
 








--------------------------------------------------------------------------------






Exhibit F


Financial Projections


Please see attached.











